DETAILED ACTION
	The instant application having Application No. 17/178,994 filed on 02/18/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stern et al. (US 2019/0392162 A1-hereinafter Stern.)
Regarding claim 1, Stern discloses a computer implemented method of managing consent for sharing data, the method comprising: 
5storing data sharing preferences for a data subject in relation to data held by a plurality of data controllers (at least figure 1, element 150, [0016], the verification system storing consents for user personal data held by a plurality of IoT devices); 
receiving a data share request from a requestor to obtain personal data relating to the data subject and held by one or more of the data controllers (at least [0016] [0028], a request to access personal data of a user collected by IoT devices is received); 
comparing the data share request to the data sharing preferences of the data 10subject (at least [0016][0029], the request is compared to consent verification); and
 for each of the one or more data controllers: 
instructing the one or more data controllers to share the personal data with the requestor, or rejecting the data share request, in dependence on the comparison (at least [0016], if consent verification permits access, then IoT is instructed to send the personal data of the user to requestor, otherwise, IoT does not send the personal data of the user.)  

Regarding claim 152, Stern discloses the method according to claim 1. Stern also discloses the data share request comprises at least one of: 
a requestor identification portion (at least [0028], request includes ID of requestor); 

Regarding claim 3, Stern discloses the method according to claim 1. Stern also discloses the data sharing preferences comprise, for each data controller, at least one of: 
25data type sharing preferences (at least [0028][0034], i.e.: type of personal data, name of third-party system, device IDs, and etc.)  

Regarding claim 4, Stern discloses the method according to claim 1. Stern also discloses the data sharing preferences are stored at a data consent manager that does not store personal data (at least figure 2, element 240, [0016][0025][0029], permission data store that stores consents but not user personal data.)  

Regarding claim 305, Stern discloses the method according to claim 4. Stern also discloses the data consent manager is independent and external to the data controllers (at least figures 1 &2, elements 150, 240, i.e.: verification system is independent and external to the IOTs.)  
 
Regarding claim 6, Stern discloses the method according to claim 1. Stern also discloses providing the data subject with a user interface for editing their data sharing preferences in relation to more than one data controller ([0028], an interface is provided to user to allow the user to specify his/her specific sharing permission of the personal data.)

Regarding claim 57, Stern discloses the method of claim 6.  Stern also discloses  the user interface automatically selects data sharing preferences based on criteria that are set by the data subject (at least [0016][0030][0034], i.e.: the interface automatically displays/selects personal data to be shared with a specific third party’s name as set by the user.)  

Regarding claim 8, Stern discloses the method of claim 7. Stern also discloses  the automatic setting of data sharing preferences includes categorization at least one of: 10data types (at least [0034], types of personal data that be shared.)

Claim 9 is rejected for the same rationale as claim 1 above.
Claim 10 is rejected for the same rationale as claim 2 above.
Claim 11 is rejected for the same rationale as claim 3 above.
Claim 12 is rejected for the same rationale as claim 4 above.
Claim 13 is rejected for the same rationale as claims 1 & 9 above. In addition, Stern also discloses a user interface that is to receive data sharing preferences from a data subject (at least [0028][0046], interface that receives user’s preferences to share the user’s  personal data.)

Regarding claim 14, Stern discloses the data consent manager of claim 13. Stern also discloses the data sharing preferences identify whether consent is provided for the data requestor to use the requested data for each of a plurality of purposes (at least [0033], i.e.: sharing permission identifies consent provided to coach and physical  to therapist to use for a plurality of purposes.)  

Regarding claim 2015, Stern discloses the data consent manager of claim 13. Stern also discloses the processor is further programmed to: 
determine whether the data subject consents to sharing the requested data with the data requestor for one or more purposes specified in the request (at least [0033], i.e.: the user consents to share information such as heart rate, blood pressure data to doctor).  

Claim 16 is rejected for the same rationale as claim 7 above.
Claim 17 is rejected for the same rationale as claims 2 & 10 above.
Claim 18 is rejected for the same rationale as claims 3 & 11 above.
Claim 19 is rejected for the same rationale as claims 4 & 12 above.
Claim 20 is rejected for the same rationale as claim 20 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/           Primary Examiner, Art Unit 2438